Citation Nr: 1816402	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12- 27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating due to individual employability by reason of a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berry, Counsel 



INTRODUCTION

The Veteran served honorably in the United States Air Force from March 1978 to December 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Houston, Texas, Department of Veterans Affairs Regional Office (RO). 

A January 2014 Board decision denied the issue currently on appeal.  The Veteran appealed the January 2014 decision to the United States Court of Appeals for Veteran's claims and in a May 2015 Memorandum Decision, the Court vacated the Board's January 2014 decision and remanded the issue to the Board for action consistent with the Court's decision. 

In September 2015, the Board remanded these claims to the RO in order to comply with the Court's directives.  The requested development has been completed and the claim is once again before the Board. 

As was previously noted in the September 2015 remand, the issues of entitlement to service connection for a neck disability, vertigo, headaches, numbness of the bilateral upper extremities, and radiating pain in the left lower extremity have been raised by the record in a November 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To date, these issues still have not been addressed.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was characterized by severe limitation of motion of the lumbar spine.  

2.  Throughout the appeal, the Veteran's low back disability was manifested by no more than moderate intervertebral disc disease with recurring attacks.

3.  The Veteran has not suffered from incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

4.  The Veteran's lumbar spine disability has never been characterized by either favorable or unfavorable ankylosis.  

5.  There are no neurological manifestations associated with the Veteran's lumbar spine disability.  

6.  The Veteran's service-connected disabilities include a lumbar spine disability, rated at 40 percent disabling; tinnitus, rated at 10 percent disabling; and, bilateral hearing loss, rated at 0 percent disabling.  His combined rating is 40 percent, effective from February 6, 2002, and 50 percent, effective from August 28, 2015. 

7.  The evidence of record does not indicate his service connected disabilities are so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating in excess of 40 percent for the lumbar spine disability.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 (2002), Diagnostic Codes 5237-5242 (2017).

2.  The criteria are not met for a TDIU.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The Veteran is seeking a rating in excess of 40 percent for his service-connected lumbar spine disability.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's service-connected lumbar spine disability, characterized as lumbar spondylosis with chronic back pain, has been variously rated during the course of this extensive appeal pursuant to different diagnostic codes.  In the April 2002 RO rating decision, from which this appeal originates, the disability was rated pursuant to Diagnostic Code 5295-5293 (2002), which pertained to Intervertebral Disc Syndrome (IVDS).  In a subsequent July 2005 rating decision, the RO rated it pursuant to Diagnostic Code 5243-5237, which refers to IVDS and lumbosacral strain.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Additionally, during the pendency of this appeal, VA revised the rating criteria for evaluating spinal disorders.

Specifically, effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54, 345-54, 349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C. § 5110(g) can be no earlier than the effective date of that change.  The Board must generally apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  

VA thus must consider the claim for a higher rating pursuant to the former and revised regulations during the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) provided that a maximum rating of 40 percent required severe limitation of motion.  

Former Diagnostic Code 5295 provided that a maximum rating of 40 percent was warranted when the disability was productive of severe disability manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  Id.  

Under former Diagnostic Code 5293, a 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  The maximum evaluation of 60 percent evaluation required pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on September 23, 2002, the rating formula for evaluating IVDS was changed.  Under Diagnostic Code 5293, as amended, IVDS is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  The revised criteria provide that a 40-percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60-percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks, during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A recent United States Court of Appeals for Veterans Claims (Court) decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, as will be discussed below, the objective evidence of record does not establish the Veteran currently suffers from any neurological manifestations associated with his low back disability.  

Summary of the Evidence

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran filed a claim for an increased rating for his lumbar spine disability in February 2002.  In the April 2002 rating decision on appeal, the RO denied an increase for this disability rating.  The Veteran filed a Notice of Disagreement in May 2002.  Thereafter, the exact date of the rating decision that increased the Veteran's rating to 40 percent, effective from February 6, 2002, the date of receipt of his claim for an increase, is unknown as the rating decision is incorrectly dated.  However, the rating is based on the findings of the June 2002 VA examination, discussed below, that noted the Veteran's complaints of constant symptoms.  The RO determined that this was the equivalent of severe intervertebral disc syndrome with only intermittent relief from recurring attacks.  

A November 2001 MRI showed spondylosis of the lumbar spine with degenerative changes.  Additionally, the provider noted radiation down the left leg.  Thereafter, the Veteran was scheduled for a March 2002 VA examination to determine whether he suffers from radiculopathy.  

The March 2002 VA examination included nerve conduction studies, which failed to provide objective evidence of radiculopathy of the left lower extremity.  

As mentioned, the Veteran was scheduled for a VA orthopedic examination in June 2002 to assess the severity of his lumbar spine disability.  The VA examiner noted the Veteran was employed as a phlebotomist.  The Veteran reported he suffers from continuous low back pain and pain in the left thigh, buttock, and calf.  He denied bowel or bladder changes, distal radicular symptoms or weakness, and loss of strength.  Upon physical examination, there was no evidence of muscle spasm.  Range of motion testing revealed forward flexion to 100 degrees, extension to 20 degrees, side bending to 25 degrees, rotation to 30 degrees, and right to 35 degrees.  Lower extremity vascular and neurological examination is symmetric, intact without deficit.  Straight leg raising testing was negative.  The examiner ultimately provided diagnoses of spondylosis and lumbar strain without spasm.  

During the subsequent March 2004 VA examination, the Veteran reported the pain is more severe and constant, describing it as a 10 out of 10.  He stated it was located in the middle of the lower back, radiating to the left leg with numbness.  The Veteran denied losing any time from work.  Upon physical examination, the Veteran's posture and gait were normal.  There was no evidence of muscle spasm or tenderness, but he did report pain with movement that radiates down the left thigh and leg.  However, straight leg raising testing was negative on both the right and left sides.  Range of motion findings revealed flexion to 80 degrees, with pain at 40 degrees; extension to 30 degrees, with pain at 15 degrees; right and left lateral flexion to 25 degrees, with pain at 30 degrees; and right and left rotation to 30 degrees, with pain at 15 degrees.  The examiner noted there was no fatigue, weakness, lack of endurance, or incoordination.  Additionally, there was no evidence of ankylosis or IVDS.  Finally, the Veteran denied any bowel, bladder, or erectile dysfunction.  Motor functions and sensory functions were normal in the upper and lower extremities.  Deep tendon reflexes were 2+ on both sides.

Also in March 2004, a VA treatment record noted range of motion findings of flexion to 90 degrees, extension to 0 degrees, bilateral flexion to 45 degrees, left rotation to 30 degrees, and right rotation to 45 degrees.  There was also tenderness to touch along the lumbar paraspinals.  The Veteran's gait was independent.  No further comment was provided.

The Veteran was next examined in December 2004 to ascertain the severity of his low back disability.  The Veteran reported constant pain, travelling to both legs, and shoulders.  He described it is as "crushing in nature, aching in nature, oppressing in nature, sharp in nature and cramping in nature," with a pain level of 8 out of 10.  The Veteran denied that the low back disability resulted in incapacitation, and that he has not lost any time from work.  Upon physical examination, posture and gait were normal.  Range of motion findings revealed flexion to 52 degrees, with pain at 40 degrees; extension to 20 degrees, with pain at the endpoint; right lateral flexion to 24 degrees, with pain at 20 degrees; left lateral flexion to 25 degrees, with pain at 20 degrees; and, right and left lateral rotation to 30 degrees.  The examiner indicated there was additional limitation after repetitive use as a result of pain but not due to fatigue, weakness, lack of endurance and incoordination.  There was no ankylosis of the spine, or signs of IVDS with chronic and permanent nerve root involvement of the lumbosacral spine.  Additionally, the examiner concluded the Veteran's intervertebral disc syndrome does not cause any bowel dysfunction, bladder dysfunction and erectile dysfunction.  Finally, a neurological examination of the lower extremities revealed motor and sensory functions within normal limits.  There was no change in diagnosis resulting from this examination.

During the September 2010 VA examination, the Veteran reported stiffness, fatigue, spasms, decreased motion, paresthesia and numbness.  He denied bowel problems, bladder problems, or erectile dysfunction.  The Veteran reported that he experiences flare-ups and, during the flare-ups, he experiences functional impairment which he described as being unable to perform most physical activities.  The Veteran indicated he was not receiving any treatment for his condition, and he has never been hospitalized, or undergone surgery.  There was no indication of incapacitation due to his low back disability in the last 12 months. 

Physical examination of the lumbar spine revealed normal posture and gait.  The examiner stated that upon examination, there was no evidence of radiating pain on movement.  Muscle spasm was present and described as tight muscles bilaterally on lower back, which produces an abnormal gait.  There was also tenderness and guarding, but no weakness, atrophy, or ankylosis.  Further, there was negative straight leg raising, bilaterally.  Range of motion testing revealed flexion to 75 degrees, and extension, bilateral rotation, and bilateral flexion all to 20 degrees.  The examiner noted that for all movements there was additional limitation of 5 degrees after repetitive testing.  Further, after repetitive use there was evidence of additional limitation due to pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  There was no additional limitation due to incoordination.  

As for any neurological impairments, there was no evidence of sensory deficits, motor weakness, or pathologic reflexes in the lower extremities.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement. 

Pursuant to the Board's September 2015 remand, the Veteran was most recently examined to determine the severity of his lumbar spine disability in November 2015.  At that time, the Veteran reported suffering from flare-ups described as stiffness or spasm, and in conjunction with neck pain and radiculopathy.  However, he denied any functional loss or impairment.  Range of motion findings revealed all normal findings, with only reporting pain during flexion.  There was no evidence of pain on weight-bearing, localized tenderness or pain on palpation, spasm, or guarding.  Further, there was no additional loss of function or range of motion after three repetitions.  The examiner noted he was unable to state whether there is pain, weakness, fatigability or incoordination that significantly limited functional ability with repeated use as it was based on a subjective report from the Veteran because the examination is normal.  The examiner also indicated there was no objective evidence of radiculopathy as all neurological examinations were normal.  The examiner did find evidence of intervertebral disc syndrome but there were no episodes of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner concluded there was no impact on the Veteran's ability to work as a result of his lumbar spine disability, but it was noted there is enough documented evidence of anatomical changes to the back with history of pain that work modification would be required in order to prevent exacerbation of back pain, and to avoid heavy lifting.

Finally, a June 2016 MRI showed all normal findings with the exception of disc desiccation and bulge at L4-L5; listhesis with bilateral neural foramina stenosis at L5-S1, and impingement of exiting L5 nerve root. 

The Board notes there are also VA treatment records throughout the entire appeals process, dating to November 2016.  However, aside from the records specifically discussed in chronological order above, they do not contain any additional objective findings that may be used to support the Veteran's contention he is entitled to a higher rating.  Further, in an October 2012 statement, the Veteran specifically noted his belief that the findings of a September 19, 2012 MRI report support his contentions.  However, the September 19, 2012 MRI to which the Veteran makes reference is for his cervical spine and does not contain any objective findings for the lumbar spine, the disability for which service connection is established.  

Application of the Laws

Here, the evidence does not support a finding that the Veteran is entitled to a rating in excess of 40 percent at any point during the appeals period.  

Under the former rating criteria, the Board notes the Veteran is already in receipt of a 40-percent rating, which is the highest rating available under Diagnostic Codes 5292 and 5295.  

Further, a higher rating is not warranted under Diagnostic Code 5293 as the 60 percent rating requires evidence of pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  The evidence of record fails to show the Veteran has ever been diagnosed with neurological manifestations associated with his lumbar spine disability, despite his statements of suffering from pain and numbness radiating down his left leg.  As such, he is not entitled to the higher 60-percent rating under former Diagnostic Code 5293.

Under the revised rating criteria, as described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5243.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Here, though, the findings of all the VA examination reports show the Veteran's thoracolumbar spine has motion in every direction, albeit less than normal range of motion, except for the findings as noted in the November 2015 VA examination.  Nonetheless, the fact his spine is capable of movement in all directions precludes a finding of ankylosis.  

With respect to functional loss, the September 2010 VA examiner noted an additional 5 degrees of limitation for all range of motion findings after repetitive testing.  There was also evidence of additional limitation due to pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact, but there was no additional limitation due to incoordination.  Additionally, the November 2015 VA examiner noted that there was no additional loss of function or range of motion after three repetitions.  There were no other findings of functional limitations as a result of the lumbar spine disability. 

Nevertheless, even considering the additional 5 degrees lost as noted during the September 2010 VA examination, the fact remains the Veteran has motion in his lumbar spine, which precludes a finding of ankylosis.  Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 4.59 as well as the criteria in DeLuca and Mitchell, the Veteran's functional loss did not equate to the criteria required for a 50-percent rating.

Further, to the extent VA examinations failed to comply with the holdings in Correia or Sharp, either individually or collectively, such non-compliance is harmless error.  In this respect, the Court in Johnston, supra, indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Johnston, 10 Vet. App. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  Thus, as the Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis of other symptoms unrelated to limitation of motion, 38 C.F.R. § 4.40 and 4.45 are not for application.  

As for whether the Veteran is entitled to the higher 60 percent rating, which requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 month, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the evidence simply does not show the Veteran's disability results in any incapacitating episodes requiring bed rest, much less having a total duration of at least 6 weeks.  Further, the VA examiners did not find any evidence the Veteran was suffering from sciatica or radiculopathy, or any other neurological findings that would necessitate a rating under any other diagnostic code.  

There is no other medical evidence, as discussed in detail above, which would support the Veteran's contentions that his lumbar spine disability has increased in severity beyond the currently assigned 40-percent rating.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements throughout the course of his appeal.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 40 percent for the low back disability at any point during the appeals period.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

TDIU

Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. 
 § 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to secure or follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, consideration may be given to the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Here, the TDIU issue before the Board was raised in connection with the claim for an increased rating for his lumbar spine disability.  As such, the applicable period on appeal in this matter is from February 6, 2002, to the present.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's service-connected disabilities include the lumbar spine disability, rated at 40 percent disabling; tinnitus, rated at 10 percent disabling; and, bilateral hearing loss, rated at 0 percent disabling.  His combined rating is 40 percent, effective from February 6, 2002, and 50 percent, effective from August 28, 2015.  Thus, he does not meet the schedular percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) at any point during the appeals period.

It is VA policy, however, to grant TDIU in all cases where a veteran is unable to work due to service-connected disability.  Rating boards are required to submit to the Director, Compensation Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16 (b).

Here, however, no such referral is necessary, as the Board finds the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  As an initial matter, and as was noted in the February 2018 rating decision, the RO denied entitlement to a TDIU, in November 2015 and January 2016 where the Veteran was asked to provide information regarding employment and educational history by submitting a completed VA Form 21-8940, but did not supply this evidence.  The Board notes the record indicates the notices and forms were sent to his current address of record and included VA Form 21-8940.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street").  In this regard, the Court has held that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity of VA's administrative process.  See Mindenhall v. Brown, 7 Vet.App. 271 (1994).  

Since the Veteran has not claimed or shown that the notice and VA Form 21-8940 were mailed to the wrong address, there is not sufficient evidence to rebut the presumption of regularity.  Therefore, it is presumed that the Veteran received the notice and VA Form 21-8940, and the only evidence of record regarding the Veteran's current employment status is what was communicated during the VA examinations of record pertaining to his service connected disability.  

In this respect, the evidence shows that the Veteran has been employed as a phlebotomist the entire appeal period.  Specifically, the June 2002, March 2004, December 2004, September 2010, and November 2015 VA examinations all determined the Veteran has not lost any time from work as a result of his lumbar spine disability, required hospitalization, or required doctor prescribed bed rest.  As for his bilateral hearing loss and tinnitus disabilities, the October 2015 VA examiner noted there was no impact on the Veteran's ability to work as a result of his bilateral hearing loss and tinnitus.  

Having carefully considered all the evidence of record, the Board finds that the Veteran's service-connected disabilities, alone, would not prevent him from finding and maintaining substantially gainful employment.  In fact, by all accounts, he is currently employed.  Thus, a referral for consideration of an extraschedular TDIU is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to a TDIU is denied. 





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


